Citation Nr: 1235882	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-21 210	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Entitlement to a rating higher than 20 percent prior to January 26, 2011, for a low back disability as a residual of an injury to the lumbar spine, including for consequent degenerative disc disease (DDD) and spondylosis, and to a rating higher than 40 percent since.

2.  Entitlement to an initial rating higher than 30 percent for associated atrophy and radiculopathy of the left leg.

REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from September 1963 to February 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In June 2010, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

In January 2011, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration - including especially for a VA compensation examination to reassess the severity of these low back and left leg disabilities.

The Veteran had this VA compensation examination on January 26, 2011, and after considering the results the AMC issued a decision in September 2011 increasing the rating for the low back disability from 20 to 40 percent as of January 26, 2011, the date of that VA compensation examination.  The AMC issued another decision in February 2012 also increasing the rating for the left leg disability from 10 to 30 percent retroactively effective from January 30, 2008, the date of receipt of the claim for a higher rating.  The Veteran since has continued to appeal for even higher ratings for these disabilities.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible ratings absent express indication to the contrary).  In a September 2012 supplemental statement of the case (SSOC), the AMC confirmed and continued the 20 percent rating for the low back disability prior to January 26, 2011, and the 40 percent rating since, as well as the 30 percent rating for the left leg disability, so denied higher ratings.

But the AMC also issued yet another decision in September 2012 granting service connection for additional disabilities associated with (secondary to) the left leg disability, namely, for limitation of extension of the left knee, which was rated as 20-percent disabling retroactively effective from the VA compensation examination on January 26, 2011, and for limited motion of the left ankle, which was rated as 0-percent disabling, so noncompensable, retroactively effective from that same date.  As well, the AMC granted a total disability rating based on individual unemployability (TDIU), also retroactively effective from that same date, and resultantly determined the Veteran also had established basic eligibility for Dependents' Educational Assistance (DEA) as of that date, too.  And since he has not, in response, appealed either these ratings or effective date, there is no current appeal concerning these other claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).


FINDINGS OF FACT

1.  The lumbar spine DDD and spondylosis caused limitation of forward flexion to 25 to 40 degrees with additional functional impairment due to pain.  There is not, however, either favorable or unfavorable ankylosis of the entire thoracolumbar (i.e., thoracic and lumbar) segment of the spine, or unfavorable ankylosis of the entire spine (when additionally considering the adjacent cervical segment), and the Veteran has not had incapacitating episodes, meaning bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.

2.  His associated left leg disability involves impairment of the sciatic nerve, including so as to result in muscle atrophy, absent ankle and knee reflexes, difficulty with balance, and decreased sensation to vibration, position, pinprick, and light touch.



CONCLUSIONS OF LAW

1.  Since the receipt of the claim on January 30, 2008, the criteria have been met for the higher 40 percent rating for the low back disability, specifically, for the DDD and spondylosis, so not just instead since the VA compensation examination on January 26, 2011.  Hence, the Veteran is entitled to this earlier effective date for this higher rating; but at no time since January 30, 2008 have the criteria been met for a rating higher than 40 percent for this disability.  38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2011).

2.  The criteria also are met for a higher 60 percent rating for the associated atrophy and radiculopathy of the left leg.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 4.71a, 4.124a, DCs 8023, 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of claims, the Board generally is required to ensure that VA's duties to notify and assist the claimants with the claims have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claims; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of claims, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, a letter was sent to the Veteran in April 2008, prior to initially adjudicating these claims in the June 2008 decision at issue in this appeal, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate these claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the "downstream" disability rating and effective date elements of these claims.  So he received all required notice concerning these claims.

Further, there is no allegation or evidence of any content or timing error in the provision of the VCAA notice he received.  And as the pleading party, he, not VA, has this evidentiary burden of proof of not only showing there is a VCAA notice defect in timing or content but also, above and beyond this, that this defect is unduly prejudicial, meaning outcome determinative of his claims.  See Sanders v. Shinseki, 129 S. Ct. 1696 (2009).  So absent this pleading or showing, the duty to notify has been satisfied.

And as for the duty to assist, the RO and AMC obtained his VA evaluation and treatment records, including the reports of his VA compensation examinations.  The reports of these examinations, and the other evidence on file, contain the findings needed to properly adjudicate his claims, including insofar as assessing the severity of his disabilities at issue and their impact on his functioning.  So additional examination is not needed, especially seeing as though the Board already remanded these claims in January 2011 to have him undergo another VA compensation examination to reassess the severity of these disabilities.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

And in having him undergo this additional VA compensation examination on January 26, 2011, there was compliance with this January 2011 remand directive inasmuch as there is now sufficient information and evidence to assess the severity of these disabilities in relation to the applicable rating criteria.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Court or Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is alternatively permissible to have "substantial" compliance with a remand directive, even if not "exact" or "total" compliance).

Thus, as there is no indication or allegation that other relevant evidence needs to be obtained, the Board finds that the duty to assist also has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  Entitlement to Higher Ratings for the Disabilities of the Lumbar Spine and Left Lower Extremity

In July 1973, the RO granted service connection for residuals of an injury to the Veteran's low back or lumbar spine, including for consequent DDD, spondylosis, and atrophy of his left leg.  He also had claimed a hip injury, but it was not shown by the evidence then of record.  A 20 percent rating initially was assigned for this disability as a whole, rather than separate ratings.

The Veteran as mentioned since has filed this increased rating claim at issue on January 30, 2008.

In the June 2008 rating action from which this appeal ensued, the RO assigned a separate 10 percent rating for the associated atrophy of the left leg, so no longer continued to rate this additional disability as part and parcel of the low back disability.  However, the RO confirmed and continued the existing 20 percent rating for the underlying low back disability.

But during the pendency of this appeal, and primarily as a result of the Board remanding these claims in January 2011 to have the Veteran reexamined to reassess the severity of these disabilities, the AMC increased the rating for the low back disability from 20 to 40 percent as of January 26, 2011, the date of the VA compensation examination the Veteran had on remand.  And in February 2012 the AMC also increased the rating for the left leg atrophy from 10 to 30 percent, but retroactively effective from January 30, 2008, so instead all the way back to when the Veteran filed this increased-rating claim.  He since has continued to appeal for even higher ratings for these disabilities.  See AB, supra.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the effective date of the award.  And when this occurs, the rating must be "staged" to reflect this change in severity of the condition.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (discussing the need to consider this possibility when there is an appeal of an initial rating assigned following the granting of service connection for the disability); and Hart v. Mansfield, 21 Vet. App. 505 (2007) (also employing this practice in claims that do not involve initial ratings but, rather, established ratings).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau.  But evidence must be both competent and credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Disabilities affecting the spine are rated based on either the General Rating Formula for Diseases and Injuries of the Spine or on the basis of incapacitating episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under the Formula for Rating DDD, i.e., Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires incapacitating episodes of at least two weeks but less than four weeks; and a 40 percent rating requires incapacitating episodes of at least four weeks but less than six weeks.  See also Note(1) in 38 C.F.R. § 4.71a, DC 5243, defining an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bedrest prescribed by a physician and treatment by a physician.

The General Rating Formula for Diseases and Injuries of the Spine covers DCs 5235-42.  DC 5242, in particular, concerns degenerative arthritis of the spine (hence, the spondylosis component of the Veteran's low back disability) and indicates to see also DC 5003 since it, too, pertains to rating degenerative arthritis (hypertrophic or osteoarthritis).  DC 5003, as well as DCs 5235-5242, indicates to rate the arthritis on the basis of the extent it causes limitation of motion of the specific joint or joints affected.  DCs 5235-42, since specifically concerning limitation of motion of the spine, provide a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is between 120 and 235 degrees, or where muscle spasm or guarding does not result in an abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned if evidence shows forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, a 50 percent rating if the evidence shows unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating if the evidence shows unfavorable ankylosis of the entire spine (that is, when additionally considering the adjacent cervical segment).

In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  See 38 C.F.R. § 4.71a, DCs 5235-42, Note (1).

When evaluating musculoskeletal disabilities that are at least partly rated on the extent there is limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, premature/ excess fatigability, or incoordination, including with repeated or prolonged use or during "flare-ups", assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other DCs assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).


Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks  v. Brown, 8 Vet. App. 417, 421 (1995). 

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Applying these criteria to the facts of this case, the Board finds that the Veteran's low back disability deserved the higher 40 percent rating as of an earlier effective date, namely, back to when he filed this increased-rating claim on January 30, 2008, so not just as of his VA compensation examination on remand on January 26, 2011.  He also is entitled to a higher rating for his associated left leg disability since it does not merely involve atrophy of this extremity and what comes along with that (weakness, etc.), but also radiculopathy and related neurological symptoms (e.g., sensory deficits, etc.) that are not fully contemplated by his existing rating.

He had a VA compensation examination by QTC Medical Services in May 2008.  He reported his medical history, indicating his condition had existed since 1967, so since his military service.  He reported that he had constant pain and stiffness in his back with left leg weakness.  The pain also radiated into his left lower extremity.  He stated the pain was caused by physical activity or stress.  There was no incapacitation associated with this disability.  On objective physical examination, his posture was noted to be normal, as well as his gait.  He did not require any assistive device for ambulation.  Muscle Group XIV was involved.  There was no loss of muscle substance or deep fascia.  There was no impairment of muscle tone or muscle herniation.  The muscle strength was graded as 5/5.  There was no radiating pain on movement and muscle spasm was absent.  Tenderness was reported in the left lower lumbar paraspinal region and in the left upper gluteal area.  He had range of motion to 40 degrees on forward flexion, 10 degrees of extension, 20 degrees of lateral flexion bilaterally (so bending to the right and left sides), and 20 degrees of lateral rotation, also bilaterally (twisting to each side).
The examiner commented that the joint function of the spine was additionally limited by five degrees due to pain after repetitive use.  However, it was not additionally limited by weakness, lack of endurance, or incoordination.

On neurological examination, the motor and sensory functions were within normal limits.  The knee and ankle jerks of the left lower extremity were 2+.  It was also noted the straight leg raising was inconsistent and that no definite positive sign was noted.

The record also contains VA outpatient records that span from July 2008 to April 2009.  During nearly one year, a series of neurological and motor examinations were performed to assess the Veteran's functioning.  In July 2008, he complained of back pain and weakness.  On examination, there was tenderness to palpation over the left side of his sacroiliac joint area and paraspinal.  Lumbar flexion was to 30 degrees secondary to pain.  The deep tendon reflexes were symmetrical.  Sensation was diminished diffusely on the left side (though no specific dermatome).  Further diagnostic testing was scheduled.

On examination in December 2008, it was noted that his back complaints were difficult to assess.  When the straight leg test was performed surreptitiously from a seated position, it was negative; however, it was positive when done from a lying position.  The examiners commented that the Veteran embellished his symptoms.  While he reported foot drop, the examiner commented there was no left foot drop.

Electromyograph (EMG) testing was attempted in January and February 2009 but could not be completed on account of the Veteran's pain and discomfort.

On neurological examination in September 2009, his deep tendon reflexes were symmetrical except for 2+ on the left and 1+ on the right patellar reflex.  Sensation to pinprick was reduced over the left side of his body.  He had give-away phenomenon on testing of his left iliopsoas and left anterior tibial muscles.  After the evaluation, the examiner commented that there was evidence of considerable psychogenic overlay, possibly due to unidentified secondary gain.

In November 2009, there was evidence of diffuse decreased sensation to light touch over the left lower extremity.  The Veteran ambulated with single point cane on the right.  The gait was described as antalgic with slight foot drop.

The Veteran, as mentioned, was most recently examined for compensation purposes on January 26, 2011.  He again reported his medical history.  He cited constant back pain that he said radiated down into his left big toe.  He indicated that over the previous month he was restricted 95% due to his back pain.  The previous year he had at least 7 episodes of incapacitation due to back pain that lasted two weeks.  He was bedbound and was only able to get out of the bed to attend bathroom needs.  He also reported that he had mainly worked in a sedentary position in sales, but that he had been unemployed since December 2007.

On objective physical examination, it was noted that he had a stooping posture with asymmetry of the spine to the left.  There was also lumbar flattening and listing of the spinal curvature.  On range-of-motion testing he had 0-30 degrees of forward flexion, 0 degrees of extension, 0-5 degrees of left lateral flexion, 
0-15 degrees of right lateral flexion, 0-15 degrees of left lateral rotation, and 
0-25 degrees of right lateral rotation.  Pain was identified on the range-of-motion testing.  On repetitive testing, flexion was reduced to 25 degrees due to the pain.

On neurological testing the left ankle and knee jerks were absent.  There was decreased sensation to vibration, position, pinprick, and light touch to all limbs.  On the motor examination, there was active movement against some resistance on the left ankle dorsiflexion, ankle plantar flexion, hip flexion, and great toe extension.  There was active movement against gravity on left hip extension and knee flexion.  The Lasegue's sign was positive on the left side.  

In November 2011, another VA examiner reviewed the record and noted the Veteran had another incomplete EMG study conducted in October 2011.  There were no neuropathic findings in the muscle tested and no definite diagnosis could be made.  It was further noted the Veteran could walk short distances, a few steps.  He did not have loss of his left lower extremity functionally equivalent to an amputation.  The examiner concluded that, given the Veteran's limited walking ability and ongoing pain, unemployability was due to his low back and left lower extremity disabilities.

Because of the results of these most recent VA examinations, and addendum comments, the AMC increased the rating for the Veteran's low back disability in the September 2011 rating action from 20 to 40 percent, but only retroactively effective from that January 26, 2011, VA compensation examination.  It appears from a reading of the rating decision granting this increase that it primarily was based on the fact that his forward flexion was limited to just 30 degrees during that examination.  Significantly, though, the Board sees that the forward flexion he had during that January 2011 VA compensation examination - that is, when considering the impact of his pain on his range of motion in this direction - is very similar if not identical to the amount of forward flexion he earlier had according to his July 2008 VA outpatient records as it also was restricted to 30 degrees even then.  Moreover, during his contemporaneous May 2008 VA compensation examination by QTC Medical Services, his gross forward flexion was limited to 40 degrees, but on repetitive testing it was further reduced by another 5 degrees, so to just a "net" 35 degrees, hence, nearly to the 30 degrees shown in his VA outpatient treatment records from around that same time.  Therefore, this evidence supports the assignment of the higher 40 percent rating under DC 5242 since the receipt of this increased-rating claim that same year, on January 30, 2008.


The pertinent criteria for the effective date of an award for an increase in compensation are found in 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 3.400(o)(1) and (o)(2).  According to this statute and regulation, an effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a 
one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or 

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine:  (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).


Here, it was not shown the Veteran was entitled to this higher 40 percent rating until after he had filed his January 30, 2008 claim, because only later during that year was the forward flexion of the thoracolumbar segment of his spine for all intents and purposes limited to at least 30 degrees when considering the extent of his pain and painful motion.  Thus, the earliest possible effective date he may receive for this higher 40 percent rating is when he filed his claim for increase on January 30, 2008.  This nonetheless is an earlier effective date for this higher rating than the AMC determined in its September 2011 decision, on remand, so he is entitled to the additional compensation at this higher 40-percent level back to the receipt of his claim on January 30, 2008 (rather than just as of his January 26, 2011 VA compensation examination on remand).  But only to this extent is this claim being granted.

At no time since the filing of this claim on January 30, 2008 has he ever had ankylosis of the thoracolumbar segment of his spine, either favorable (which, even if he did, would only at most support assigning the 40 percent rating he now already has anyway) or unfavorable as required for an even higher 50 percent rating under DC 5242, much less unfavorable ankylosis of his entire spine (meaning cervical, thoracic and lumbar (thoracolumbar)) required for the highest possible rating of 100 percent under this DC.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Moreover, Note (5) to DCs 5235-5242 indicates that, for VA compensation purposes, fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Whereas unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or the entire spine is fixed in flexion or extension.  Neither is the situation here and never has been at any time since January 30, 2008.

Since the Veteran has DDD (i.e., IVDS), the Board also has considered DC 5243 as to the total duration of incapacitating episodes during the preceding 12 months.  In recounting his symptoms during his VA compensation examination, he indicated that he sometimes has been unable to get out of bed during his flare-ups, so when he experiences an exacerbation of his symptoms.  More importantly, though, there is no indication that any physician has actually prescribed bed rest, so, by definition, the Veteran has not in actuality experienced any incapacitating episodes, much less of the frequency and duration during the past 12 months required for a higher rating under DC 5243.

But as for the associated disability affecting his left lower extremity, he initially had a separate 10 percent rating for his atrophy under DC 5019 but now has a higher 30 percent rating for this additional disability under DC 8023, pertaining to progressive muscular atrophy, which provides a minimum rating of 30 percent (though no higher rating).  Governing regulation, however, provides that disability from progressive muscular atrophy and its residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124a.  Consideration should be afforded to psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, and visceral manifestations, referring to the appropriate bodily system of the schedule.  Id.  

The Rating Schedule provides the criteria for evaluating paralysis of the sciatic nerve and, therefore, neuritis (8620) and neuralgia (8720) of the nerve.  And disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis, depending on whether it is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Whereas complete paralysis of the sciatic nerve, which is rated as 80-percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). 

Although the Veteran is presently assigned the highest rating available under DC 8023, a note to 38 C.F.R. § 4.124a indicates that other DCs may be utilized as a bases of evaluation, when ratings in excess of the prescribed minimum are warranted.  In the present case, the medical evidence of record indicates the Veteran's symptoms include nerve impairment and consequent sensory deficits (e.g., decreased touch and pinprick in his left lower extremity, absent knee and ankle reflexes), even aside from the muscle atrophy of this extremity and weakness and things of those sorts that, as an example, affect his balance.  As such, the Board finds it appropriate to consider a higher rating under the criteria for evaluating Diseases of the Peripheral Nerves.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

There are no specific findings in the record pertaining to the Veteran's sciatic nerve.  Nevertheless, the Board finds that it is appropriate to assign a higher rating under DC 8520 by analogy, as his symptoms and more importantly consequent impairment is consistent with that listed in this DC.  See 38 C.F.R. § 4.20.  The medical evidence clearly reflects that he has atrophy of his left lower extremity muscles and, indeed, this always has been recognized, so acknowledged, since the initial granting of service connection way back in 1973.  The VA examinations of record all describe obvious muscle atrophy of his left lower extremity.  DC 8520 specifically contemplates muscle atrophy.  But DC 8520 also contemplates impairment of foot movement and impairment of muscles below the knee.  


The Veteran's primary symptoms (in addition to muscle atrophy) are decreased touch and pinprick sensation in this extremity, which is clinically supported by the absence of ankle and knee reflexes, weakness, and difficulty with his balance.  There are also references to foot drop, but this was not confirmed during the more recent outpatient evaluations and even was expressly ruled out during the most recent VA compensation examination.  The Board also realizes the Veteran has reportedly, at least at times, tended to exaggerate his symptoms and EMG has not objectively confirmed radiculopathy to his left lower extremity.  But resolving all reasonable doubt in his favor, see 38 C.F.R. § 4.3, he in effect has what amounts to severe incomplete paralysis of his sciatic nerve with marked muscular atrophy.  This, then, entitles him to an even higher 60 percent rating by analogy under DC 8520.  Though there have at times been complaints, there has not been objective clinical confirmation of complete paralysis of this nerve so as to warrant an even higher 80 percent rating under this DC, certainly not according to the January 2011 VA compensation examiner or the November 2011 and April 2012 addenda opinions as supplements.

Consider also that assigning this higher 60 percent rating does not, in combination with the 20 and 0 percent ratings the Veteran also has for his secondary left knee and left ankle disabilities, respectively, violate the Amputation Rule (see 38 C.F.R. § 4.68) because these disabilities combine to 70 percent under 38 C.F.R. § 4.25, and DCs 5160 and 5161 allow for higher 80 and 90 percent ratings for amputation at the thigh level when there is disarticulation, with loss of extrinsic pelvic girdle muscles and at the upper third, one-third of the distance from perineum to knee joint measured from perineum.  Only instead if the amputation were at the middle or lower thirds of the leg would there be restriction of a lesser rating to no more than 60 percent by virtue of DC 5162.


The Board also has considered whether extra-schedular ratings are warranted.  The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has held that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director of Compensation and Pension Service.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  If on the other hand the Rating Schedule criteria do not reasonably describe or contemplate the claimant's disability level and symptomatology, a determination must be made as to whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, there is no disputing the Veteran is functionally limited or impaired as a result of his low back disability and associated left leg disability.  There equally is no questioning the fact that these service-connected disabilities render him unemployable.  But because of this, the RO has granted a TDIU, which itself acknowledges the affect and impact these service-connected disabilities have on his ability to work in a substantially gainful occupation.  Indeed, the combined effect of these disabilities is such that, together, they are so severe as to effectively preclude him from obtaining and maintaining substantially gainful employment versus just marginal employment, when also considering his level of education, prior work experience and training, etc.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

That said, the Veterans Court (CAVC) has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111,  ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.")

Still, the medical and other evidence in the file fails to show anything so unique or unusual about the Veteran's low back disability and associated left leg disability and consequent functional and occupational impairment that would render application of the regular Rating Schedule criteria inadequate or impractical.  His primary symptoms are chronic pain and resultant limitation of motion.  This pain also radiates into his left lower extremity.  But all of these symptoms are specifically accounted for in the regular schedular rating criteria.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired, especially in cases where the Veteran has a rating in the higher range of the rating spectrum).

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, otherwise suggesting he is not adequately compensated for these disabilities by the regular Rating Schedule.  His evaluation and treatment have been primarily - if not exclusively, on an outpatient basis, not as an inpatient, certainly not frequent inpatient.  So the Board is not obligated to refer this case for extra-schedular consideration.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The higher 40 percent rating for the low back disability, DDD and spondylosis, is granted from an earlier effective date - specifically, from January 30, 2008 rather than just as of January 26, 2011 - subject to the statutes and regulations governing the payment of VA compensation.  However, to the extent the Veteran also is claiming entitlement to an even higher rating, meaning higher than 40 percent, his appeal is denied.

A higher 60 percent rating also is granted, however, for the associated left leg atrophy and other disability, also subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


